     Case 3:19-cv-01316-RDM-CA Document 29 Filed 03/04/21 Page 1 of 17




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ABDULLAH MUHAMMAD,                                 Civil No. 3:19-cv-1316

              Plaintiff                            (Judge Mariani)

       V.


LEA MARTIN, et al.,

              Defendants

                                       MEMORANDUM

       Plaintiff Abdullah Muhammad ("Muhammad"), an inmate who was housed at all

relevant times at the State Correctional Institution, Dallas, Pennsylvania ("SCI-Dallas"),

initiated the above-captioned action on March 18, 2019 by filing a complaint in the Court of

Common Pleas of Luzerne County, Pennsylvania. (Doc. 1-1). Named as Defendants are

Lawrence Mahally, the Superintendent of SCI-Dallas, and Lea Martin, Health Care

Administrator at SCI-Dallas. (Id.). Muhammad asserts that Defendant Mahally failed to

protect him from an attack by his cellmate and that Defendant Martin was deliberately

indifferent to his serious medical needs. (Id.).

       Defendants filed a notice of removal on August 2, 2019 (Doc. 1), and a motion for

summary judgment July 27, 2020 (Doc. 17). On September 2, 2020, Muhammad filed a

cross-motion (Doc. 22) for summary judgment. For the reasons set forth below, the Court

will grant Defendants' motion and deny Muhammad's motion.
      Case 3:19-cv-01316-RDM-CA Document 29 Filed 03/04/21 Page 2 of 17




I.     Statement of Undisputed Facts 1

       Muhammad was previously housed at SCI-Dallas and placed in a cell with inmate

Anderson . (Doc. 18, Statement of Material Facts, ~~ 1, 2; Doc. 24, Counterstatement of

Material Facts,~~ 1, 2). When Muhammad first moved into the cell with inmate Anderson,

he was told that his cellmate is "kind of weird" and "off," which Muhammad interpreted as

not mentally stable. (Id. at~ 3). Muhammad felt that Anderson was "off." (Id. at~ 4). On

the same day that Muhammad moved into the cell with inmate Anderson, Defendants

contend Muhammad spoke to Officer Dornan about being moved. (Doc. 18 ~ 4).

Muhammad asserts that the spoke to Officer Gordon, not Officer Dornan, about being

moved to a different cell. (Doc. 24 ~ 5).

        Muhammad remembered inmate Anderson from his time at the State Correctional

Institution, Fayette ("SCI-Fayette"), where Anderson had "trouble" with other cellmates, in

that he was controlling and bossy. (Doc. 18 ~~ 6, 7; Doc. 24 ~~ 6, 7). Muhammad heard

that Anderson was "trouble" from a third party. (Doc. 24 ~ 7). Muhammad did not know that

inmate Anderson would be violent with him. (Doc. 18 ~ 8; Doc. 24 ~ 8). Muhammad was




        1    Local Rule 56.1 requires that a motion for summary judgment pursuant to Federal Rule of Civil
Procedure 56 be supported "by a separate, short, and concise statement of the material facts, in numbered
paragraphs, as to which the moving party contends there is no genuine issue to be tried ." LOCAL RULE OF
COURT 56.1 . A party opposing a motion for summary judgment must file a separate statement of material
facts, responding to the numbered paragraphs set forth in the moving party's statement and identifying
genuine issues to be tried. Id. Unless otherwise noted, the factual background herein derives from the
parties' Rule 56.1 statements of material facts . (Docs. 18, 24) .
                                                    2
         Case 3:19-cv-01316-RDM-CA Document 29 Filed 03/04/21 Page 3 of 17




aware of one instance where Anderson physically attacked another inmate. (Id. at~ 9).

Muhammad was not afraid of inmate Anderson. (Id. at~ 10).

          Inmate Anderson was able to boil water in his cell using a "stinger." (Id. at~ 11 ).

When Muhammad returned from work on March 31 , 2018, Anderson threw a bucket of

boiling water on to Muhammad as he walked into the cell. (Id. at~ 12). When the incident

occurred, Muhammad had been celled with Anderson for approximately one month. (Id. at

~     13). During that month, Muhammad had no issues with Anderson. (Id. at~ 14).

          A corrections officer witnessed the assault and immediately subdued Anderson . (Id.

at~ 15). Muhammad was immediately taken to medical. (Id. at~ 16). Approximately thirty

to forty-five minutes after his arrival at the medical department, Muhammad was given

Motrin. (Id. at~ 18). After approximately one hour in the medical department, a white, cold

balm was applied to Muhammad's burns. (Id. at~ 17). Muhammad was in the infirmary for

"a while" but does not recall exactly how long. (Id. at~ 19). After being released from the

infirmary, Muhammad visited the infirmary once or twice a day to receive treatments for his

burns, consisting of coating his neck and face with the salve. (Id. at~ 20). Muhammad was

treated by a male nurse, a female doctor identified as "Dr. G," and nurse Susan. (Id. at~

21 ).

II.       Legal Standard

          Through summary adjudication , the court may dispose of those claims that do not

present a "genuine dispute as to any material fact." FED. R. C1v. P. 56(a). "As to materiality,


                                                  3
     Case 3:19-cv-01316-RDM-CA Document 29 Filed 03/04/21 Page 4 of 17




... [o]nly disputes over facts that might affect the outcome of the suit under the governing

law will properly preclude the entry of summary judgment." Anderson v. Liberly Lobby, Inc.,

477 U.S. 242, 248 (1986).

       The party moving for summary judgment bears the burden of showing the absence

of a genuine issue as to any material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323, 106

S.Ct. 2548, 91 L.Ed.2d 265 (1986). Once such a showing has been made, the non-moving

party must offer specific facts contradicting those averred by the movant to establish a

genuine issue of material fact. Lujan v. Nat'/ Wildlife Fed'n, 497 U.S. 871 , 888 (1990).

Therefore, the non-moving party may not oppose summary judgment simply on the basis of

the pleadings, or on conclusory statements that a factual issue exists. Anderson, 477 U.S.

at 248. "A party asserting that a fact cannot be or is genuinely disputed must support the

assertion by citing to particular parts of materials in the record .. . or showing that the

materials cited do not establish the absence or presence of a genuine dispute, or that an

adverse party cannot produce admissible evidence to support the fact." FED. R. CIv. P.

56(c)(1 )(A)-(8) . In evaluating whether summary judgment should be granted, "[t]he court

need consider only the cited materials, but it may consider other materials in the record. "

FED. R. CIv. P. 56(c)(3). "Inferences should be drawn in the light most favorable to the non-

moving party, and where the non-moving party's evidence contradicts the movant's, then

the non-movant's must be taken as true." Big Apple BMW, Inc. v. BMW of N. Am., Inc. , 974

F.2d 1358, 1363 (3d Cir.1992), cerl. denied507 U.S. 912 (1993).


                                                4
     Case 3:19-cv-01316-RDM-CA Document 29 Filed 03/04/21 Page 5 of 17




       However, "facts must be viewed in the light most favorable to the nonmoving party

only if there is a 'genuine' dispute as to those facts." Scott v. Harris, 550 U.S. 372, 380, 127

S. Ct. 1769, 1776, 167 L. Ed. 2d 686 (2007). If a party has carried its burden under the

summary judgment rule,

       its opponent must do more than simply show that there is some metaphysical
       doubt as to the material facts. Where the record taken as a whole could not
       lead a rational trier of fact to find for the nonmoving party, there is no genuine
       issue for trial. The mere existence of some alleged factual dispute between
       the parties will not defeat an otherwise properly supported motion for
       summary judgment; the requirement is that there be no genuine issue of
       material fact. When opposing parties tell two different stories, one of which is
       blatantly contradicted by the record, so that no reasonable jury could believe
       it, a court should not adopt that version of the facts for purposes of ruling on a
       motion for summary judgment.

Id. (internal quotations, citations, and alterations omitted).

       "The rule is no different where there are cross-motions for summary judgment."

Lawrence v. City of Philadelphia, 527 F.3d 299, 310 (3d Cir. 2008). Cross-motions are no

more than a claim by each side that it alone is entitled to summary judgment, and the

making of such inherently contradictory claims does not constitute an agreement that if one

is rejected the other is necessarily justified or that the losing party waives judicial

consideration and determination whether genuine issues of material fact exist. Rains v.

Cascade Indus., Inc., 402 F.2d 241,245 (3d Cir. 1968). Thus, "when presented with cross[-

]motions for summary judgment, the Court must consider the motions separately, and view

the evidence presented for each motion in the light most favorable to the nonmoving party."

Borrell v. Bloomsburg Univ., 63 F. Supp. 3d 418,433 (M.D. Pa. 2014) (citations omitted) .

                                                 5
       Case 3:19-cv-01316-RDM-CA Document 29 Filed 03/04/21 Page 6 of 17




"[E]ach movant must demonstrate that no genuine issue of material fact exists; if both

parties fail to carry their respective burdens, the court must deny [both] motions." Quarles v.

Palakovich, 736 F. Supp. 2d 941,946 (M.D. Pa. 2010) (citing Facenda v. N.F.L. Films, Inc.,

542 F.3d 1007, 1023 (3d Cir. 2008)).

Ill.    Discussion

        A.     Failure to Protect Claim against Defendant Mahally

        It is well-settled that "'[b]eing violently assaulted in prison is simply not part of the

penalty that criminal offenders pay for their offenses against society.' As such, the Eighth

Amendment's Cruel and Unusual Punishments Clause imposes on prison officials 'a duty to

protect prisoners from violence at the hands of other prisoners."' Bistrian v. Levi, 696 F.3d

352, 366-67 (3d Cir. 2012) (quoting Farmer v. Brennan, 511 U.S. 825,833, 834 (1994); and

citing Beers-Capitol v. Whetzel, 256 F.3d 120, 130-33 (3d Cir. 2001 ); Hamilton v. Leavy,

117 F.3d 742, 746 (3d Cir. 1997)).

        In order for a plaintiff to prove a constitutional violation in a failure-to-protect case,

the plaintiff must produce sufficient evidence showing that: (1) he was incarcerated under

conditions posing a substantial risk of serious harm; (2) each defendant was deliberately

indifferent to that risk; and, (3) the defendant's deliberate indifference caused him harm.

Travillion v. Wetzel, 765 F. App'x 785, 790 (3d Cir. 2019) (citing Bistrian, 696 F.3d at 367,

Hamilton, 117 F.3d at 746). Deliberate indifference requires that the prison official "knows

of and disregards an excessive risk to inmate health or safety; the official must both be


                                                  6
     Case 3:19-cv-01316-RDM-CA Document 29 Filed 03/04/21 Page 7 of 17




aware of facts from which the inference could be drawn that a substantial risk of serious

harm exists, and he must also draw the inference." Farmer, 511 U.S. at 837.

Consequently, prison officials can avoid liability by showing they were unaware of the

danger, or they believed the risk was insubstantial or nonexistent. Bistrian, 696 F.3d at 367.

"In addition, prison officials who actually knew of a substantial risk to inmate health or safety

may be found free from liability if they responded reasonably to the risk, even if the harm

ultimately was not averted." Id. (quoting Farmer, 511 U.S. at 844) (internal quotation marks

omitted)) . Mere negligent conduct that leads to serious injury of a prisoner by a prisoner

does not expose a prison official to civil rights liability. Davidson v. Cannon, 474 U.S. 344,

347-48 (1986).

       Moreover, liability may not be imposed under § 1983 on the traditional standards of

respondeat superior. Capone v. Marinelli, 868 F.2d 102, 106 (3d Cir. 1989) (citing Hampton

v. Holmesburg Prison Officials, 546 F.2d 1017, 1082 (3d Cir. 1976)). In Capone, the court

noted "that supervisory personnel are only liable for the § 1983 violations of their

subordinates if they knew of, participated in or acquiesced in such conduct." 868 F.2d at

106 n.7. The plaintiff must allege that the defendant was personally involved in the events

or occurrences that underlie the claim. See Atkinson v. Taylor, 316 F.3d 257, 270-71 (3d

Cir. 2003); Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1988) ("[a] defendant in a

civil rights action must have personal involvement in the alleged wrongs . . .. [P]ersonal

involvement can be shown through allegations of personal direction or of actual knowledge


                                                7
     Case 3:19-cv-01316-RDM-CA Document 29 Filed 03/04/21 Page 8 of 17




and acquiescence. Allegations of participation or actual knowledge and acquiescence,

however, must be made with appropriate particularity.").

       In the instant action, Defendants do not contest that Muhammad suffered injuries in

a surprise attack by inmate Anderson. (Doc. 19, p. 1; Doc. 26, p. 3). Defendants argue that

summary judgment is warranted because Muhammad failed to present evidence that

Defendant Mahally was aware that inmate Anderson presented a specific risk of harm, and

"[t]here is nothing in the record showing that Mahally had any information or knowledge

about Anderson , or that Muhammad spoke to Mahally.'' (Doc. 19, p. 8). In response,

Muhammad asserts that he informed "prison staff' of his desire to be moved to a different

cell on the first day he was placed in a cell with Anderson. (Doc. 23, pp. 4-5). Because he

made this request to "prison staff," Muhammad appears to imply that Defendant Mahally

knew of a specific risk of being housed with inmate Anderson and failed to effectuate a cell

transfer. (Id.). However, Muhammad has presented no evidence that Defendant Mahally

knew of this request, or participated in or possessed any actual knowledge of the threat

posed by being celled with Anderson, upon which a reasonable jury could conclude that he

is liable for failing to protect Muhammad.

       Moreover, Muhammad testified that he was not afraid of Anderson, he had no idea

that Anderson would be violent with him, he did not view Anderson as an enemy, and

because they are both Muslims, "[they're] supposed to be brothers to one another." (Doc.




                                              8
     Case 3:19-cv-01316-RDM-CA Document 29 Filed 03/04/21 Page 9 of 17




18 ff 8, 10; Doc. 24 ff 8, 10; Doc. 18-1 , p. 19-20, Deposition of Abdullah Muhammad

("Muhammad Dep."), N.T. 18:5-6; 20:10-13). Muhammad testified as follows:

       I didn't know that [Anderson] was violent in the sense of doing what he would
       do, but I knew that he had a history of having problems with cellies. And then
       only until after this happened to me, when I was in the infirmary, trying to
       heal, that people would come to me and say, yeah , he's known for doing th is
       and that. So I had to learn the history later on , after the fact. I wish I would
       have known before.

(Doc. 18-1, p. 18, Muhammad Dep., N.T. 17:14-22). Although Muhammad knew that

inmate Anderson had a "history of problems" with cellmates, he admits that he did know that

Anderson had violent tendencies. Additionally, Muhammad does not assert that inmate

Anderson ever threatened him with physical violence or attempted to attack him. As such,

Defendant Mahally could not have been aware of any specific threat of harm against

Muhammad, since no threat ever existed. Because there were no previous incidents of

violence between Muhammad and Anderson, Defendant Mahally could not have been

aware of a serious risk to Muhammad's health and safety, and there is no basis for a claim

that Muhammad and Anderson were improperly celled together. Accordingly, Defendant

Mahally is entitled to summary judgment with respect to any claim that he intentionally failed

to protect Muhammad's health and safety by failing to effectuate a cell transfer. See

Blackstone v. Thompson , 568 F. App'x 82 (3d Cir. 2014) (affirming summary judgment

because the inmate failed to show that corrections officers both knew of and were

deliberately indifferent to an excessive risk to his safety, where there were no longstanding,

pervasive, well-documented or previously noted tensions between prisoner and his

                                               9
     Case 3:19-cv-01316-RDM-CA Document 29 Filed 03/04/21 Page 10 of 17




cellmate); Bizzell v. Tennis , 447 F. App'x 112 (3d Cir. 2011) (affirming grant of summary

judgment to defendants as to plaintiffs failure to protect claim because lack of prior fighting

between the two inmates involved, even though plaintiff had informed officers that his

cellmate was "crazy," does not indicate that defendants were aware of a serious risk) .

       To the extent that Muhammad seeks to establish Defendant Mahally's personal

involvement based on his response to a grievance (see Doc. 1-1       ,r,r 17, 18), participation in
the after-the-fact review of a grievance is insufficient to establish liability. Rode, 845 F.2d at

1207. To that end, Muhammad's assertion that Defendant Mahally responded to a

grievance does not establish that he participated in or was involved in the underlying

unconstitutional conduct. See Brooks v. Beard, 167 F. App'x 923, 925 (3d Cir. 2006)

(holding that allegations that prison officials and administrators responded inappropriately,

or failed to respond to a prison grievance, did not establish that the officials and

administrators were involved in the underlying allegedly unconstitutional conduct).

       Because Muhammad has not presented any evidence from which it can be inferred

that Defendant Mahally knew of the substantial risk of injury presented by placing

Muhammad in a cell with inmate Anderson, summary judgment will be entered in favor of

Defendant Mahally.

       B.      Deliberate Indifference Claim against Defendant Martin

       Muhammad also sets forth an Eighth Amendment deliberate indifference claim

against Defendant Martin. (Doc. 1 ,r 25).


                                                10
    Case 3:19-cv-01316-RDM-CA Document 29 Filed 03/04/21 Page 11 of 17




                1.   Lack of Personal Involvement

       Individual liability can be imposed under 42 U.S.C. § 1983 only if the state actor

played an "affirmative part" in the alleged misconduct and "cannot be predicated solely on

the operation of respondeat superior." Evancho v. Fisher, 423 F.3d 347, 353 (3d Cir. 2005)

(quoting Rode, 845 F.2d at 1207); Sutton v. Rasheed, 323 F.3d 236, 249-50 (3d Cir. 2003).

The personal involvement of a defendant in a § 1983 action may be shown "through

allegations of personal direction or of actual knowledge and acquiescence." Argueta v. U.S.

Immigration & Customs Enf't, 643 F.3d 60, 71 (3d Cir. 2011) (quoting Rode, 845 F.2d at

1207). Such allegations, however, must be made with appropriate particularity in that a

complaint must allege the particulars of "conduct, time, place, and persons responsible."

Evancho, 423 F.3d at 354; Rode, 845 F.2d at 1207-08. Alleging a mere hypothesis that an

individual defendant had personal knowledge or involvement in depriving the plaintiff of his

rights is insufficient to establish personal involvement. Rode, 845 F.2d at 1208. Moreover,

a defendant "cannot be held responsible for a constitutional violation which he or she

neither participated in nor approved." C.H. ex rel. Z.H. v. Olivia, 226 F.3d 198, 201-02 (3d

Cir. 2000). Allegations that a supervisor "had constructive knowledge of a subordinate's

unconstitutional conduct simply because of his role as a supervisor" do not suffice.

Broadwater v. Fow, 945 F.Supp.2d 574,588 (M.D. Pa. 2013) (citing C.H. ex rel. Z.H., 226

F.3d at 202).




                                              11
    Case 3:19-cv-01316-RDM-CA Document 29 Filed 03/04/21 Page 12 of 17



       This principle applies with equal force to prison health care administrators, like

Defendant Martin, who generally oversee health care programs but do not make specific

treatment decisions relating to inmates. As a general rule, such administrators simply do

not have the requisite level of personal involvement in specific inmate care decisions to be

held personally culpable for alleged Eighth Amendment violations. See, e.g., Tenon v.

Dreibelbis, 606 F. App'x 681 , 688 (3d Cir. 2015).

       Here, the undisputed evidence establishes that Defendant Martin, the health care

administrator at SCI-Dallas, was not personally involved in Muhammad's medical treatment.

Indeed, Muhammad admits that Defendant Martin never treated him. (Doc. 18 ~ 21; Doc.

24 ~ 21 ). Instead, he asserts that Defendant Martin, the health care administrator at SCI-

Dallas, is responsible for all medical staff at the prison. (Doc. 1-1 fflf 28-31). It appears that

Muhammad attempts to hold Defendant Martin liable for the actions of her subordinates,

based on her role as health care administrator. As articulated above, it is well-established

that prison officials may not be held liable for unconstitutional conduct of their subordinates

under a theory of respondeat superior. See Rode, 845 F.2d at 1207. Defendant Martin is

an administrative official and does not have the requisite level of personal involvement in

specific inmate medical decisions to be held personally culpable for alleged Eighth

Amendment infractions. See Tenon , 606 F. App'x at 688. Accordingly, Defendant Martin is

entitled to judgment in her favor to the extent that Muhammad's claims against her rely on a

respondeat superior theory of liability.


                                                12
    Case 3:19-cv-01316-RDM-CA Document 29 Filed 03/04/21 Page 13 of 17




       Muhammad further asserts that Defendant Martin responded to and denied his

grievance. (Doc. 1-1 ffl116, 25-27). The filing of a grievance is not sufficient to show the

actual knowledge required for personal involvement. It has long been recognized that a

state prisoner's allegation that prison officials and administrators responded inappropriately

or failed to respond to a prisoner's complaint or grievance, is insufficient to establish

personal involvement in the underlying unconstitutional conduct. See Rode, 845 F.2d at

1207-1208 (concluding that after-the-fact review of a grievance is insufficient to demonstrate

the actual knowledge necessary to establish personal involvement); Simonton v. Tennis,

437 F. App'x 60, 62 (3d Cir. 2011) ("[A] prison official's secondary review of an inmate's

grievance or appeal is not sufficient to demonstrate the personal involvement required to

establish the deprivation of a constitutional right"); Brooks, 167 F. App'x at 925. In

accordance with the foregoing, any attempt by Muhammad to establish liability against

Defendant Martin based upon her response to a grievance does not support a constitutional

claim. See Alexander v. Gennarini, 144 F. App'x 924, 925 (3d Cir. 2005).

               2.     Inadequate Medical Care Claim

       Assuming arguendo that Muhammad has set forth an Eighth Amendment claim

against Defendant Martin based on inadequate medical care, this claim likewise claims.

The Eighth Amendment prohibits the infliction of cruel and unusual punishment on

prisoners. Fuentes v. Wagner, 206 F.3d 335, 344 (3d Cir. 2000). In the context of medical

care, the Eighth Amendment "requires prison officials to provide basic medical treatment to


                                                13
    Case 3:19-cv-01316-RDM-CA Document 29 Filed 03/04/21 Page 14 of 17




those whom it has incarcerated." Rouse v. Plantier, 182 F.3d 192, 197 (3d Cir. 1999). To

establish an Eighth Amendment claim based on a prison's denial of medical care, an inmate

must allege acts or omissions by prison officials that were sufficiently harmful to establish

deliberate indifference to a serious medical need. See Spruill v. Gillis, 372 F.3d 218, 235

(3d Cir. 2004); Natale v. Camden Cty. Corr. Facility, 318 F.3d 575, 582 (3d Cir. 2003). The

relevant inquiry is whether the defendant: (1) was subjectively deliberately indifferent (2) to

the plaintiffs objectively serious medical needs. Farmer, 511 U.S. at 834, 837; Chavarriaga

v. N.J. Dep'tofCorr., 806 F.3d 210,226 (3d Cir. 2015).

       The "deliberate indifference" prong of the applicable Eighth Amendment analysis

requires that the defendant actually know of and disregard "an excessive risk to inmate

health or safety." Farmer, 511 U.S. at 837. Circumstantial evidence can establish

subjective knowledge on the part of the defendant if it shows that the excessive risk was so

obvious that the official must have known about it. See Beers-Capitol, 256 F.3d at 133

(citing Farmer, 511 U.S. at 842). The Third Circuit has found deliberate indifference when a

prison official: "( 1) knows of a prisoner's need for medical treatment but intentionally refuses

to provide it; (2) delays necessary medical treatment based on a non-medical reason; or (3)

prevents a prisoner from receiving needed or recommended medical treatment." Rouse,

182 F.3d at 197.

       The second prong of the Eighth Amendment inquiry is whether the plaintiffs medical

needs were serious. A serious medical need is "one that has been diagnosed by a


                                               14
    Case 3:19-cv-01316-RDM-CA Document 29 Filed 03/04/21 Page 15 of 17




physician as requiring treatment or one that is so obvious that a lay person would easily

recognize the necessity for a doctor's attention." Monmouth Cty. Corr. Inst. Inmates v.

Lanzaro, 834 F.2d 326, 347 (3d Cir. 1987). Not every condition is a serious medical need;

instead, the serious medical need element contemplates a condition of urgency, namely,

one that may produce death, degeneration, or extreme pain. See id.

       Moreover, because only egregious acts or omissions can violate this standard, mere

medical malpractice cannot result in an Eighth Amendment violation. White v. Napoleon ,

897 F.2d 103, 108-10 (3d Cir. 1990); Estelle v. Gamble, 429 U.S. 97, 106 (1976) ("[M]edical

malpractice does not become a constitutional violation merely because the victim is a

prisoner."). The Supreme Court has held that negligence or inadvertence alone do not rise

to the level of a constitutional violation. Whitley v. Albers, 475 U.S. 312 (1986). The

Supreme Court has also noted that "[l]ack of due care suggests no more than a failure to

measure up to the conduct of a reasonable person." Daniels v. Williams, 474 U.S. 327, 332

(1986). Where a state of mind is relevant, the complaint is inadequate if it merely contains

conclusory allegations describing the requisite state of mind such as "intentionally" or

"recklessly" without supporting factual allegations. Wilson v. Seiter, 501 U.S. 294 (1991 ).

Additionally, prison medical authorities are given considerable latitude in the diagnosis and

treatment of inmate patients, see Young v. Kazmerski, 266 F. App'x 191, 194 (3d Cir. 2008),

and a doctor's disagreement with the professional judgment of another doctor is not

actionable under the Eighth Amendment. See White, 897 F.2d at 108-10.


                                              15
     Case 3:19-cv-01316-RDM-CA Document 29 Filed 03/04/21 Page 16 of 17




         Furthermore, it is well-settled that an inmate's dissatisfaction with a course of

medical treatment, standing alone, does not give rise to a viable Eighth Amendment claim.

See Brown v. Borough of Chambersburg, 903 F.2d 274, 278 (3d Cir. 1990) ("[A]s long as a

physician exercises professional judgment his behavior will not violate a prisoner's

constitutional rights."); Pearson v. Prison Health Servs., 850 F.3d 528, 535 (3d Cir. 2017)

("[W]hen medical care is provided, we presume that the treatment of a prisoner is proper

absent evidence that it violates professional standards of care.") .

         It is undisputed that Muhammad's injuries after the March 31, 2018 incident

consisted of burns to his face and neck. (Doc. 18 ff 17, 20; Doc. 24 ff 17, 20; Doc. 24, pp.

13, 19-20, 32). The Court finds that Muhammad has established that these conditions were

serious medical needs under the standard set forth in Estelle. 429 U.S. at 104. The Court

must next determine whether Muhammad has established a deliberate indifference to those

needs.

         The record reflects that Muhammad received immediate medical attention after he

was attacked by inmate Anderson. (Doc. 18 ff 16-21 ; Doc. 24 ff 16-21; Doc. 24, pp. 13,

19-20, 32). Muhammad was treated by three different medical personnel, stayed in the

infirmary for quite some time, and continued to receive regular treatment after he was

released from the infirmary. (Doc.18ff 19-21; Doc. 24ff 19-21; Doc. 24, pp.17-20, 32-

35). Significantly, Muhammad does not assert that Defendant Martin provided him with

medical care, refused or delayed needed medical treatment, or prevented him from


                                                16
      Case 3:19-cv-01316-RDM-CA Document 29 Filed 03/04/21 Page 17 of 17




receiving medical care. The evidence establishes that Muhammad was under the regular

care of medical experts and courts will not second guess whether a particular course of

treatment is adequate or proper. See Parham v. Johnson, 126 F.3d 454, 458 n.7 (3d Cir.

1997) (quoting Inmates of Allegheny Cty. Jail v. Pierce, 612 F.2d 754, 762 (3d Cir. 1979));

Spruill, 372 F.3d at 235 (holding that "mere disagreement as to the proper medical

treatment" is insufficient to state a constitutional violation). The Court will grant Defendants'

motion with respect to any potential Eighth Amendment medical care claim against

Defendant Martin.

IV.    Conclusion

       For the foregoing reasons, the Court will grant Defendants' motion (Doc. 17) and

enter judgment in their favor. The Court will deny Muhammad's cross-motion (Doc. 22) for

summary judgment. A separate Order shall issue.




Dated: March   f-.     2021




                                                17
